UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4255



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ORLANDO VILLANUEVA,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-01-622-AW)


Submitted:   October 8, 2003                 Decided:   October 30, 2003


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry D. McKnett, Columbia, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Odessa P. Jackson, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orlando Villanueva appeals from his conviction and sentence

imposed for health care fraud and conspiracy to commit health care

fraud. He contends that the district court erred in admitting into

evidence the government’s charts as summary exhibits.              We have

reviewed the record and the parties’ briefs and find no abuse of

discretion by the district court in admitting the challenged

charts.     See United States v. Strissel, 920 F.2d 1162, 1163-64

(4th Cir. 1990) (providing standard).           Accordingly, we affirm

Villanueva’s conviction.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2